Citation Nr: 0426720	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury.

4.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.

6.  Entitlement to an increased evaluation for a left 
shoulder disability, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974 and from February 1976 to March 1994.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), and a May 2001 rating decision of the 
Los Angeles, California, VA RO.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a personal hearing on August 5, 2003.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claims to be granted, as well as ensure 
that all other appropriate actions under the VCAA have been 
taken.  The RO should specifically inform the veteran what 
actions it will take, what actions the veteran needs to take 
and should also inform him that he should submit all 
available evidence.

The record indicates that the veteran is currently receiving 
treatment at the VA Medical Center (VAMC) in Los Angeles, 
California from 1999 to the present.   The claims folder does 
not contain this evidence.  The RO must contact the VAMC in 
Los Angeles and obtain all records for the veteran from 1999 
to the present.  Decisions of the Board must be based on all 
of the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).  

The Board also finds that additional examinations for the 
knees, shoulders, and heart are required.  The veteran was 
last examined by a VA physician for his knees and left 
shoulder in February 2001 and the veteran has testified that 
his disabilities have worsened since then.  The Board finds 
that new examinations are necessary to determine the current 
level of the veteran's bilateral knee and left shoulder 
disabilities.  The veteran was provided a VA examination for 
heart disease in August 1995 and had not been provided a 
specific examination for the right shoulder.  The Board finds 
that examinations for heart disease and for the right 
shoulder are required to clarify if the veteran has a present 
disability, and if so to determine the etiology.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because there is outstanding medical evidence, and because 
new examinations are warranted, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.

2.  The RO should obtain all treatment 
records for the veteran from the VAMC in 
Los Angeles, California and all 
associated outpatient clinics dated from 
January 1999 to the present.  If no 
records are available, the RO should 
obtain written confirmation of that fact.

3.  The RO should schedule the veteran 
for an orthopedic examination of both 
knees and left shoulder.  The claims 
folder should be made available to the 
examiner for review before examination.  
The examiner should review reports from 
the February 2001 VA examination, VA X-
ray reports, VA MRI reports, and any 
newly obtained treatment records.  The 
examiner should conduct range of motion 
testing, stability testing, and all other 
appropriate testing including X-rays if 
needed.  With respect to the left 
shoulder, the examiner should determine 
if there is any nonunion, malunion, or 
dislocation of the clavicle or scapula.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's knees and left shoulder, 
including during flare-ups.   The 
examiner should describe any anatomical 
changes or functional loss, including the 
inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
The examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation to a point in time 
when the symptoms are quiescent.    See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  
Functional loss should be portrayed in 
terms of additional loss of range of 
motion, if feasible.  DeLuca v. Brown, 8 
Vet.App. 202, at 204-206, 208 (1995).  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  A 
complete rationale for the opinions given 
should be provided.

4.  Schedule the veteran for an 
examination in order to ascertain if the 
veteran suffers from heart disease, and 
if so, whether or not it is related to 
service.  All indicated tests should be 
conducted, and the examiner should review 
the claims folder.  The examiner should 
specifically review the  service medical 
records dated October 1978, March 1983, 
April 1985, and March 1987 that show the 
veteran's complaints of chest pain and 
shortness of breath.  In addition, the 
examiner should review the report of a 
chest X-ray in November 1993 that shows 
no evidence of disease, and the normal 
EKG reports from July 1993 and November 
1993.  Lastly, the examiner should review 
the veteran's separation examination in 
December 1993 that indicated a normal 
examination with respect to his heart.  
If heart disease is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current disability, if any, 
was initially manifested during service 
or was otherwise caused by or aggravated 
by service.  A complete rationale for any 
opinion offered should be included.

5.  Schedule the veteran for an 
examination in order to ascertain if the 
veteran suffers from a right shoulder 
disability, and if so, whether or not it 
is related to service.  All indicated 
tests should be conducted, and the 
examiner should review the claims folder.  
The examiner should specifically review 
the service medical records that do not 
indicate any complaints or treatment with 
respect to the right shoulder other than 
the separation examination in  December 
1993 that indicates pain, swelling, and 
stiffness, in both shoulders.  If a right 
shoulder disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current disability, if any, 
was initially manifested during service 
or was otherwise caused by or aggravated 
by service.  A complete rationale for any 
opinion offered should be included.

6.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




